SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Individual and Consolidated Interim Financial Information - ITR GOL Linhas Aéreas Inteligentes S.A. June 30, 2015 and Report on Review of Interim Financial Information GOL Linhas Aéreas Inteligentes S.A. Individual and Consolidated Interim Financial Information - ITR June 30, 2015 Contents Performance report 01 Audit committee statement 07 Directors' statement on the interim financial information 08 Directors' statement on the auditor’s report on review of interim financial information 09 Independent auditor’s report on the interim financial information 10 Capital 12 Individual interim financial information – ITR for the period ended June 30, 2015 Statements of financial position 13 Statements of operations 15 Statements of comprehensive loss 16 Statements of cash flows 17 Statements of changes in equity 18 Statements of value added 20 Consolidated interim financial information - ITR for the period ended June 30, 2015 Statements of financial position 21 Statements of operations 23 Statements of comprehensive loss 24 Statements of cash flows 25 Statements of changes in equity 27 Statements of value added 29 Notes to the interim financial information - ITR 30 Message from Management The financial results for the second quarter reflect the challenging economic environment. We highlight the devaluation of the Brazilian Real against the US Dollar by 40.9%, compared to the same period in 2014, and inflation which reached 9.56% in the last twelve months. Due to this scenario, net revenue reached R$2,1 billion, a decrease of 10.5% over the second quarter of 2014 and the costs and expenses increase of 1.6%, totaling R$2.4 billion in the same period. Therefore, the negative operating result (EBIT) of R$251.1 million and the net loss of R$243.6 million ended the continuing evolution we saw in the last nine quarters. We closed the second quarter with a cash position of R$2.1 billion, representing 20.9% of net revenue in the last twelve months. Since the end of the quarter, we have further strengthened our liquidity through initiatives already announced to the market. Therefore, on July 10, 2015 we announced an operation between GOL, its controlling shareholder, Delta Air Lines and the other shareholders, to be completed in the third quarter of this year. This transaction forecasts a capital increase of up to US$90 million by the controlling shareholder and up to US$56 million by Delta and other shareholders. We will also be issued a loan of up to US$300 million, with Delta as guarantor. Upon completion, our cash position is even more robust, representing approximately 30% of net revenue, ensuring the continuity and sustainability of our current projects as well as the execution of our strategic plan. On the operational side, among some important achievements we have reached in recent months, we highlight the leadership of the on time performance in 2015 – 95.32% of our flights take off on the scheduled time in the period, according to data from Infraero. We were also the airline that has futher developed the load factor year to date, according to data from ANAC, with an increase of 2.1 percentage points compared to 2014. In addition, we maintained our leadership in the number of passengers transported in the domestic market in 1H15, as well as in the number of tickets issued to corporate customers. According to data from the Brazilian Association of Corporate Travel Agencies (ABRACORP), our share reached 32.4% in the period. Regarding our supply, we will maintain our disciplined capacity management for the year. Since 2011, GOL has been the airline that reduced seat supply by the largest number among the companies serving the domestic market, totaling about 7.0 billion ASK or 14%. In this sense, we announced a new supply projection for 2015, from zero to 1% reduction in the number of seats for the domestic market, resulting in a decrease of 2% to 4% in 2H15, when compared to the same period of 2014. We will monitor the development over the coming months and, if necessary, we will revisit these figures. It is worth mentioning that we are always evaluating the revision of all projections, especially in such a challenging and volatile phase the country's economy is going through. Regarding costs, reduction and efficiency improvement initiatives have already showed results in 1H15. Supported by two renowned consulting firms, Boston Consulting Group (BCG) and McKinsey & Company (McKinsey) we have implemented several actions to reach 100% of manageable costs. 1 In order to maintain our leadership and increasingly match our customers’ expectations and preferences, we took an important step torwards our innovation path, anticipating trends in the Brazilian aviation sector: we will be the first airline in Central and South America to offer free wi-fi internet access, with satellite connection. Our first aircraft equipped with this system is expected to start operations in mid 2016. With this, we will offer the most complete on-board entertainment solution across the continent, with movies, cartoons, series and games, music, in-flight maps, plus live television. Consolidating all the important achievements we have reached over the past years, on July 15 we launched our new brand emphasizing that GOL will maintain its innovative features, introducing new products, services, technologies and customer care standards, positioning itself at the forefront of the aviation sector. That same day, we also celebrated the delivery of the hundredth aircraft received directly from Boeing with the new logo, which is already flying. We, the Team of Eagles, will relentlessly continue with dedication, doing the best we can for our customers, our investors and our partners, getting prepared for the resumption of economic growth in Brazil. Thank you for your continued confidence. Paulo Sérgio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A. 2 Operating and Financial Indicators Traffic Data 2Q15 2Q14 % Var. 1H15 1H14 % Var. Aviation Market - GOL RPK GOL – Total 9,114 8,734 4.3% 19,286 18,273 5.5% RPK GOL – Domestic 8,125 7,759 4.7% 17,045 16,261 4.8% RPK GOL – International 989 975 1.4% 2,241 2,013 11.3% ASK GOL – Total 11,870 11,619 2.2% 24,903 24,147 3.1% ASK GOL – Domestic 10,419 10,213 2.0% 21,727 21,289 2.1% ASK GOL - International 1,451 1,405 3.3% 3,176 2,859 11.1% GOL Load Factor - Total 76.8% 75.2% 1.6 p.p 77.4% 75.7% 1.8 p.p GOL Load Factor - Domestic 78.0% 76.0% 2.0 p.p 78.5% 76.4% 2.1 p.p GOL Load Factor - International 68.2% 69.4% -1.2 p.p 70.6% 70.4% 0.2 p.p Operational Data 2Q15 2Q14 % Var. 1H15 1H14 % Var. Revenue Passengers - Pax on board ('000) 9,388.3 9,233.6 1.7% 19,509.2 19,061.5 2.3% Aircraft Utilization (Block Hours/Day) 11.2 11.0 1.1% 11.4 11.3 0.9% Departures 77,133 75,266 2.5% 157,947 154,399 2.3% Average Stage Length (km) 912 903 1.0% 932 906 2.9% Fuel consumption (mm liters) 371 363 2.1% 773 749 3.2% Full-time employees at period end 16,830 16,302 3.2% 16,830 16,302 3.2% Average Operating Fleet 125 124 1.0% 128 125 2.3% Dados Financeiros 2Q15 2Q14 % Var. 1H15 1H14 % Var. Net YIELD (R$ cents) 24.40 -17.0% 24.16 -12.6% Net PRASK (R$ cents) 18.34 -15.2% 18.29 -10.5% Net RASK (R$ cents) 20.50 -12.4% 20.19 -7.8% CASK (R$ cents) 20.16 -0.5% 19.43 -2.2% CASK ex-fuel (R$ cents) 12.35 6.4% 11.48 9.2% Spread RASK – CASK (R$ cents) 2.2296 37.8% 2.2974 29.3% Average Exchange Rate 1 2.2025 40.9% 2.2025 40.9% End of period Exchange Rate 1 103.1 -43.8% 100.9 -47.2% WTI (avg. per barrel, US$) 2 2.50 -11.4% 2.56 -18.8% Price per liter Fuel (R$) 3 0.76 -38.8% 0.77 -41.5% 1. Source: Central Bank; 2. Source: Bloomberg; 3. Fuel expenses/liters consumed. 3 Domestic market – GOL Domestic supply increased 2.0% over 2Q14 and 2.1% compared to 1H14, reflecting lower supply in 2Q14, when the Company reduced capacity during the 2orld Cup held in Brazil. Domestic demand increased by 4.7% in the quarter and 4.8% in 1H15, leading the domestic load factor to 78.0% , an increase of 2.0 p.p. compared to 2Q14, and 78.5% , an increase of 2.1 p.p. compared to 1H14. During the quarter, GOL transported 8.9 million passengers in the domestic market and 18.5 million passengers accumulated over the year, representing an increase of 1.9% and 2.2% , both compared to the same period in 2014. For 1H15, GOL was once again the leading airline in the number of passenger transported in the Brazilian domestic market. Even with reduced economic activity in the country, GOL remained the leader in tickets sold to corporate passengers in the Brazilian domestic market , with a share of 32.4% in the semester – according to the Brazilian Association of Corporate Travel Agencies (Abracorp). International market - GOL GOL ’s international supply increased by 3.3% in the quarter and 11.1% in 1H15, compared to 2014. International demand showed an increase of 1.4% between April and June, registering load factor of 68.2% , and, in 1H15, an increase of 11.3% , leading the international load factor to 70.6% . The Company is adjusting its international network by changing frequency in some destinations and opening other international bases in order to capture market opportunities in the region. During the quarter, GOL transported 463.3 thousand passengers in the international market , 2.8% less than in 2014. For 1H15, the Company transported 1.042 million passengers , an increase of 5.3% compared to the same period in 2014. PRASK and Yield Reflecting the economic activity slowdown in the country, the lower volume of corporate passengers and the increase of the number of leisure passengers stimulated by price variations, yield fell by 17.0% in the quarter and 12.6% in the first semester of the year. PRASK partially benefited due to increased load factor by p.p. in 2Q15 and 1.8 p.p. in 1H15, dropping by 15.2% and 10.5% respectively, compared to the same period 2014. 4 Operational fleet and fleet plan Fleet plan >2016 Total Fleet (End of Period) 140 139 142 Aircraft Commitments (R$ million)* 778.6 1,617.9 2,491.2 40,415.1 45,302.7 Pre-Delivery Payments (R$ million) 239.6 180.1 312.9 5,350.7 6,083.3 *Considers aircraft list price Fleet (End of Period) 2Q15 2Q14 Var. 1Q15 Var. Boeing 737-NG Family -4 2 737-800 NG 106 110 -4 105 1 737-700 NG 36 36 - 35 1 737-300 Classic* - 9 -9 - - 767-300/200* - 1 -1 - - Opening for rent Type Financial Leasing (737-NG and 767) 45 46 -1 45 - Operating Leasing 97 101 -4 95 2 *Non-operational At the end of 2Q15, out of a total of Boeing 737-NG aircraft, GOL was operating 134 aircraft on its routes. Of the 8 remaining aircraft , 1 was in the process of being returned to it lessor and 7 was sent via sub-leasing to a European airline. GOL has 97 aircraft under operating leases and 45 under financial leases, 40 of which with a purchase option when their leasing contracts expire. In 2Q15, GOL received 3 aircraft B737 NG under operating lease and returned 1 B737 NGs . The average age of the fleet was 7.4 years at the end of 2Q15. In order to maintain this indicator at low levels, the Company has 127 firm aircraft acquisition orders with Boeing for fleet renewal by 2026. Capex GOL posted a net investment of R$358.4 million in 1H15, considering the return of the pre-delivery deposits returns when the aircraft is delivered. For more details on changes in property, plant and equipment, see Note 16 to the financial statements. 5 2015 Financial guidance 2015 Financial Guidance From To 2Q15 Results Annual Change in Domestic Supply (ASK) 0 -1% +2.1% Average Exchange Rate (R$ /US$) 3.15 2.95 2.97 Jet Fuel Price 2.30 2.10 2.08 Operating Margin (EBIT) 2% 3.5% -2.1% Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, FX, GDP and WTI and Brent oil price trends. Highlights of the subsidiary Smiles’ results in 2Q15 Gross revenue¹ grows 65.9% compared to 2Q14 and reaches R$392.1 mi; Number of accrued miles grows 31.5% compared to 2Q14; Miles redeemed increase by 28.2% compared to 2Q14; Net revenue grows 80.9% compared to 2Q14 and reaches R$275.5 mi; Smiles&Money revenue of R$76.9 mi, 104.4% higher than in 2Q14; Net income increase by 39.5% compared to 2Q14, reaching R$89.4 mi; New product: Boarding rate with miles, the Smiles 100% miles experience; Entry of Smiles (SMLE3) on the Ibovespa Index (May 2015); Interest on Own Capital declared in the amount of R$7.1 mi. Smiles S.A. closed 2Q15 with operating income of R$93.0 million, 93.5% higher than in 2Q14, with an operating margin of 33.8%, due to the 38.5% increase in the number of accrued ex-GOL miles and healthy direct redemption margins. The financial result reflects the capital structure following the capital reduction, which led to a significant increase in the return on capital indicators. For more information, please visit http://www.smiles.com.br/ ri . 1. Gross revenue is not an accounting measure and refers to the total billed by the sale of miles and the cash portion of Smiles&Money, tax gross. These revenues may have affected the current period or will be recognized as revenue in future periods, depending on the time of redemption by the program member. 6 Audit Committee statement The Audit Committee of GOL LINHAS AÉREAS INTELIGENTES S.A., in accordance with its bylaws and legal provisions, examined the interim financial information for the period ended June 30, 2015. Based on the procedures performed, considering also the independent auditor’s report - Ernst & Young Auditores Independentes S.S., dated August 11, 2015, and the information and explanations received during the period, opines that these documents are able to be appreciated by the Board Shareholder’s Meeting. São Paulo, August 11, 2015. Richard F. Lark Member of the Audit Committee Antônio Kandir Member of the Audit Committee Luiz Kaufmann Member of the Audit Committee 7 Directors' statement on the interim financial information FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of CVM Rule 480/09. In accordance with CVM Rule nº480/09, the Directors declare that discussed, reviewed and agreed with the interim financial information - ITR for the period ended June 30, 2015. São Paulo, August 11, 2015 . Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 8 Directors' statement on the auditor’s review of Interim Financial Information FOR THE PURPOSES OF ARTICLE 25, §1, Subsection VI, of INSTRUÇÃO CVM 480/09. In accordance with Instrução CVM 480/09, the Directors declare that discussed, reviewed and agreed with the report on review of interim financial information – ITR for the period ended June 30, 2015. São Paulo, August 11, 2015 . Paulo Sérgio Kakinoff Chief Executive Officer Edmar Prado Lopes Neto Vice President and Investor Relations Officer 9 (A free translation from the original in Portuguese into English) Report on the review of interim financial information To The Shareholders, Board of Directors and Officers Gol Linhas Aéreas Inteligentes S.A. São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Gol Linhas Aéreas Inteligentes S.A. (“Company”), contained in the Quarterly Information (ITR) for the quarter ended June 30, 2015, which comprises the balance sheet as at June 30, 2015 and the related statement of operations and statement of comprehensive loss for the three and six-month period then ended, and the statement of changes in equity and statement of cash flows for the six-month period then ended, including the explanatory information. Management is responsible for the preparation of individual e consolidated interim financial information in accordance with the Technical Pronouncement CPC 21 (R1) - Interim Financial Reporting and in accordance with IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of these information in compliance with the rules issued by the Brazilian Securities Commission (“CVM”), applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. 10 Conclusion on the interim financial information Based on our review, we are not aware of any fact that makes us believe that the interim individual and consolidated financial information included in the Quarterly Information referred above was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Other matters Statements of value added We have also reviewed the individual and consolidated statement of value added (SVA) for the six-month period ended June 30, 2015, prepared under the responsibility of the Company’s management, the presentation of which in the interim financial information is required by the rules of the CVM applicable to Quarterly Information (ITR), and as supplementary information under IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same review procedures previously described and, based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, according to the interim financial information taken as a whole. São Paulo, August 11, 2015. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Accountant CRC-1SP144343/O-3 Vanessa R. Martins Accountant CRC-1SP244569/O 11 GOL Linhas Aéreas Inteligentes S.A. Company Profile / Subscribed Capital Number of shares Current Year 06/30/2015 Paid-in capital 5,035,037,140 Preferred 139,318,357 Total Treasury 1,606,596 Total 12 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Financial Position – Assets (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2015 Prior Year 12/31/2014 1 Total assets 1,781,988 1,790,138 1.01 Current assets 441,712 561,036 1.01.01 Cash and cash equivalents 301,505 459,364 1.01.02 Short-term investments - 56,491 1.01.06 Recoverable taxes 7,904 10,289 1.01.07 Prepaid expenses 155 532 1.01.08 Other current assets 132,148 34,360 1.01.08.01 Noncurrent assets for sale 7 7 1.01.08.01.01 Restricted cash 7 7 1.01.08.03 Others 132,141 34,353 1.02 Noncurrent assets 1,340,276 1,229,102 1.02.01 Long-term assets 291,526 186,195 1.02.01.06 Taxes 82,172 84,697 1.02.01.06.01 Deferred taxes 63,414 65,305 1.02.01.06.02 Recoverable taxes 18,758 19,392 1.02.01.08 Related-party transactions 149,052 52,778 1.02.01.08.04 Other related-party transactions 149,052 52,778 1.02.01.09 Other noncurrent assets 60,302 48,720 1.02.01.09.03 Deposits 30,539 26,706 1.02.01.09.04 Restricted cash 29,763 22,014 1.02.02 Investments 156,974 1.02.03 Property, plant and equipment 891,776 861,687 13 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Financial Position – Liabilities (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2015 Prior Year 12/31/2014 2 Total liabilities and stockholder’s equity 1,781,988 1,790,138 2.01 Current liabilities 83,667 58,908 2.01.01 Salaries, wages and benefits 361 519 2.01.01.02 Salaries, wages and benefits 361 519 2.01.02 Suppliers 1,687 437 2.01.03 Taxes payable 250 - 2.01.04 Short-term debt 81,049 56,619 2.01.05 Other liabilities 320 567 2.01.05.02 Others 320 567 2.01.05.02.04 Other liabilities 320 567 2.01.06 Provisions - 766 2.02 Noncurrent liabilities 2,249,617 2.02.01 Long-term debt 2,453,723 2,098,209 2.02.02 Other liabilities 151,408 2.02.02.01 Liabilities with related-party transactions 49,125 151,408 2.02.02.02 Others - 2.02.02.02.05 Loss on Investiment - 2.03 Stockholder’s equity 2.03.01 Capital 2,581,951 2,581,913 2.03.01.01 Issued capital 2,618,837 2,618,748 2.03.01.02 Cost on issued shares (36,886) 2.03.01.03 Shares to be issued - 51 2.03.02 Capital reserves 171,499 165,772 2.03.02.01 Premium on issue of shares 29,239 32,387 2.03.02.02 Special reserve 70,979 70,979 2.03.02.05 Treasury shares (31,357) 2.03.02.07 Share-based payments 96,065 93,763 2.03.05 Accumulated losses ( ) 2.03.06 Equity valuation adjustments 548,954 548,450 2.03.06.01 Equity valuation adjustments (138,713) 2.03.06.02 Change in equity through public offer 690,379 687,163 14 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Operations (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 3.04 Operating expenses/revenues (178,031) (328,441) 3.04.02 General and administrative expenses (2,690) (7,503) 3.04.04 Other operating income 10,144 18,153 26,700 75,073 3.04.06 Equity in subsidiaries (202,041) (396,011) 3.05 Result before income taxes and financial result (178,031) (328,441) 3.06 Financial result 36,763 3,865 23,086 3.06.01 Financial income 98,403 4,934 49,187 132,960 3.06.01.01 Financial income 2,403 4,934 6,491 8,626 3.06.01.02 Exchange variation, net 96,000 - 42,696 124,334 3.06.02 Financial expenses (45,322) (109,874) 3.06.02.01 Financial expenses (45,322) (109,874) 3.06.02.02 Exchange variation, net - - - 3.07 Result before income taxes (174,166) (305,355) 3.08 Income taxes 383 (12) (18) 3.08.01 Current 270 - - 3.08.02 Deferred 113 (12) (18) 3.09 Result from continuing operations, net (174,178) (305,373) 3.11 Net loss for the period (174,178) (305,373) 15 GOL Linhas Aéreas Inteligentes S.A. Individual Statements of Comprehensive Loss (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 4.01 Net loss for the period (174,178) (305,373) 4.02 Other comprehensive income 37,131 (26,966) (56,677) 4.02.01 Cash flow hedges (40,857) (85,874) 4.02.02 Tax effect 1,398 13,891 29,197 4.03 Comprehensive loss for the period (201,144) (362,050) 16 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Cash Flows – Indirect Method (In thousands of Brazilian Reais) Current Year Prior Year Line code Line item 01/01/2015 to 06/30/2015 01/01/2014 to 06/30/2014 6.01 Net cash used in operating activities 21,081 6.01.01 Cash flows from operating activities 309,929 6.01.01.02 Deferred taxes 2,047 18 6.01.01.03 Equity in subsidiaries 396,011 6.01.01.04 Share-based payments 2,656 3,026 6.01.01.05 Exchange and monetary variations, net (127,993) 6.01.01.06 Interest on loans 106,047 88,553 6.01.01.07 Interest paid (65,538) 6.01.01.09 Unrealized results of hedge, net - 15,852 6.01.02 Changes assets and liabilities 16,525 6.01.02.02 Financial applications used for trading 2,470 6.01.02.03 Deposits (3,051) 6.01.02.04 Prepaid expenses and recoverable taxes 2,631 13,477 6.01.02.05 Other assets 15,458 7,014 6.01.02.06 Suppliers 1,250 (3,384) 6.01.02.07 Taxes payable 94 175 6.01.02.08 Salaries, wages and benefits (702) 6.01.02.10 Other obligations 3,004 526 6.01.03 Others (305,373) 6.01.03.01 Net loss for the year (305,373) 6.02 Net cash used in investing activities (800) 6.02.01 Advances for future capital increase - (290,215) 6.02.02 Related-party transactions (367) 6.02.03 Restricted cash (933) 6.02.05 Capital increase on subsidiary (2,367) 6.02.06 Gains on investiment sale, net - 65,461 6.02.07 Advances for property, plant and equipment acquisition 146,928 6.02.08 Dividends received by subsidiary - 80,693 6.02.09 Short-term investments - - 6.03 Net cash generated by financing activities 539,036 6.03.01 Loan funding 99 - 6.03.02 Loan and lease payment - (44,612) 6.03.03 Credit with related parties 467,212 6.03.05 Capital increase 89 79 6.03.07 Shares to be issued 116,357 6.03.08 Gains due to change on investment - - 6.04 Exchange and monetary variations, net 1,937 6.05 Net increase (decrease) in cash and cash equivalents 561,254 6.05.01 Cash and cash equivalents at beginning of the year 459,364 343,793 6.05.02 Cash and cash equivalents at end of the year 301,505 905,047 17 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Changes in Equity– From 01/01/2015 to 06/30/2015 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive loss Total equity 5.01 Opening balance 2,581,913 852,935 (3,814,522) (138,713) (518,387) 5.03 Adjusted balance 2,581,913 852,935 (3,814,522) (138,713) (518,387) 5.04 Stockholder's capital transactions 38 8,943 - - 8,981 5.04.09 Share-based payments - 5,727 - - 5,727 5.04.12 Gains on change on investment - 3,216 - - 3,216 5.04.14 Stock options exercised 38 - - - 38 5.05 Total comprehensive loss - - (1,100,468) (2,712) (1,103,180) 5.05.01 Net loss for the period - - (1,100,468) - (1,100,468) 5.05.02 Other comprehensive loss - - - (2,712) (2,712) 5.05.02.07 Other comprehensive result, net - - - (2,712) (2,712) 5.07 Closing balance 2,581,951 861,878 (4,914,990) (141,425) (1,612,586) 18 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Changes in Equity – From 01/01/2014 to 06/30/2014 (In thousands of Brazilian Reais) Line code Line item Capital stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive income Total consolidated equity 5.01 Opening balance 2,469,623 767,818 (2,568,353) (18,162) 650,926 5.03 Adjusted balance 2,469,623 767,818 (2,568,353) (18,162) 650,926 5.04 Shareholders’ capital transactions 116,436 76,772 - - 193,208 5.04.01 Capital Increase 79 - - - 79 5.04.11 Shares to be issued 116,357 - - - 116,357 5.04.12 Gains on change on investment - 2,802 - 2,802 5.04.13 Gains on investment sold - 73,970 - - 73,970 5.05 Total comprehensive result - 3,026 (305,373) (56,677) (359,024) 5.05.01 Net loss for the period - - (305,373) - (305,373) 5.05.02 Other comprehensive income - 3,026 - (56,677) (53,651) 5.05.02.07 Other comprehensive income, net - - - (56,677) (56,677) 5.05.02.08 Share-based payments - 3,026 - - 3,026 5.07 Closing balance 2,586,059 847,616 (2,873,726) (74,839) 485,110 19 GOL Linhas Aéreas Inteligentes S.A. Individual Interim Financial Information / Statements of Value Added (In thousands of Brazilian Reais) Current Year Prior Year Line code Line item 01/01/2015 to 06/30/2015 01/01/2014 to 06/30/2014 7.01 Revenue 18,153 74,385 7.01.02 Other revenue 18,153 74,385 7.01.02.02 Other operating income 18,153 74,385 7.02 Acquired from third parties (4,049) 7.02.02 Material, power, third-party services and other (4,049) 7.03 Gross value added 15,109 70,336 7.05 Added value produced 15,109 70,336 7.06 Value added received in transfer (387,385) 7.06.01 Equity in subsidiaries (396,011) 7.06.02 Financial income 4,934 8,626 7.07 Total wealth for distribution (317,049) 7.08 Wealth for distribution (317,049) 7.08.01 Employees 2,936 2,926 7.08.01.01 Salaries 3,101 2,790 7.08.01.03 F.G.T.S. 136 7.08.02 Taxes 6,632 (142) 7.08.02.01 Federal taxes 6,632 (142) 7.08.03 Third-party capital remuneration 391,698 (14,460) 7.08.03.03 Other (14,460) 7.08.03.03.01 Lenders (14,460) 7.08.04 Return on own capital (305,373) 7.08.04.03 Loss for the period (305,373) 20 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Financial Position – Assets (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2015 Prior Year 12/31/2014 1 Total assets 9,976,647 1.01 Current assets 2,986,198 1.01.01 Cash and cash equivalents 1,898,773 1.01.02 Short-term investments 155,529 355,134 1.01.02.01 Short-term investments at fair value 155,529 355,134 1.01.02.01.03 Restricted cash 61,786 58,310 1.01.02.01.04 Short-term investments 93,743 296,824 1.01.03 Accounts receivable 450,738 352,284 1.01.04 Inventories 168,525 138,682 1.01.06 Recoverable taxes 101,647 81,245 1.01.07 Prepaid expenses 89,818 99,556 1.01.08 Other current assets 58,020 60,524 1.01.08.03 Others 58,020 60,524 1.01.08.03.03 Other credits 53,930 41,678 1.01.08.03.04 Rights on derivatives transactions 4,090 18,846 1.02 Noncurrent assets 6,990,449 1.02.01 Long-term assets 1,665,746 1.02.01.06 Taxes 557,309 1.02.01.06.01 Deferred Taxes 486,975 1.02.01.06.02 Recoverable taxes 74,341 70,334 1.02.01.07 Prepaid expenses 14,107 18,247 1.02.01.09 Other noncurrent assets 1,129,270 1,090,190 1.02.01.09.03 Restricted cash 276,639 273,240 1.02.01.09.04 Deposits 828,800 793,508 1.02.01.09.05 Other credits 23,442 1.02.02 Investments 19,719 8,483 1.02.03 Property, plant and equipment 3,773,103 3,602,034 1.02.03.01 Property, plant and equipment in operation 1,765,517 1,522,310 1.02.03.01.01 Other flight equipments 1,140,974 935,209 1.02.03.01.02 Advances for property, plant and equipment acquisition 492,061 456,197 1.02.03.01.04 Others 132,482 130,904 1.02.03.02 Property, plant and equipment under leasing 2,007,586 2,079,724 1.02.03.02.01 Property, plant and equipment under financial leasing 2,007,586 2,079,724 1.02.04 Intangible 1,705,985 1,714,186 1.02.04.01 Intangible 1,163,683 1,156,701 1.02.04.02 Goodwill 542,302 557,485 21 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Financial Position – Liabilities (In thousands of Brazilian Reais) Line code Line item Current Year 06/30/2015 Prior Year 12/31/2014 2 Total liabilities and equity 9,976,647 2.01 Current liabilities 4,212,646 2.01.01 Salaries, wages and benefits 276,427 255,440 2.01.01.02 Salaries, wages and benefits 276,427 255,440 2.01.02 Suppliers 715,634 686,151 2.01.03 Taxes payable 100,094 2.01.04 Short-term debt 1,159,805 1,110,734 2.01.05 Other liabilities 1,853,133 2.01.05.02 Others 1,853,133 2.01.05.02.04 Taxes and landing fees 328,049 315,148 2.01.05.02.05 Advance ticket sales 1,082,397 1,101,611 2.01.05.02.06 Mileage program 242,071 220,212 2.01.05.02.07 Advances from customers 74,769 3,196 2.01.05.02.08 Other liabilities 252,910 127,600 2.01.05.02.09 Liabilities from derivative transactions 85,366 2.01.06 Provisions 227,714 207,094 2.02 Noncurrent liabilities 6,096,975 2.02.01 Long-term debt 5,688,336 5,124,505 2.02.02 Other liabilities 693,904 2.02.02.02 Others 693,904 2.02.02.02.03 Mileage program 669,362 559,506 2.02.02.02.05 Taxes payable 34,807 2.02.02.02.06 Other liabilities 83,943 99,591 2.02.04 Provisions 326,587 278,566 2.03 Stockholder’s equity (332,974) 2.03.01 Capital 2,468,623 2,468,585 2.03.01.01 Issued capital 2,618,837 2,618,748 2.03.01.02 Cost on issued shares (150,214) 2.03.01.03 Shares to be issued - 51 2.03.02 Capital reserves 171,499 165,772 2.03.02.01 Premium on issue of shares 29,239 32,387 2.03.02.02 Special reserve 70,979 70,979 2.03.02.05 Treasury shares (31,357) 2.03.02.07 Share-based payments 96,065 93,763 2.03.05 Accumulated losses (3,701,194) 2.03.06 Equity valuation adjustments 548,954 548,450 2.03.06.01 Equity valuation adjustments (138,713) 2.03.06.02 Change in equity through public offer 690,379 687,163 2.03.09 Participation of non-controlling Company’s stockholders 167,522 185,413 22 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information /Statements of Operations (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 3.01 Sales and services revenue 2,131,073 4,636,305 2,381,289 4,874,688 3.01.01 Passenger 1,846,773 4,074,231 2,131,409 4,415,697 3.01.02 Cargo and other 284,300 562,074 249,880 458,991 3.02 Cost of sales and/or services (1,969,514) (4,017,722) 3.03 Gross profit 137,643 680,127 411,775 856,966 3.04 Operating expenses (373,927) (674,668) 3.04.01 Sales expenses (225,549) (425,400) 3.04.01.01 Marketing expenses (225,549) (425,400) 3.04.02 General and administrative expenses (174,117) (322,934) 3.04.04 Other operating income 10,144 18,153 26,700 75,073 3.04.06 Equity in subsidiaries (961) (1,407) 3.05 Income before taxes and financial result 37,848 182,298 3.06 Financial result 16,481 (105,695) (299,477) 3.06.01 Financial income 274,929 209,759 118,703 278,942 3.06.01.01 Financial income 69,356 209,759 68,312 171,064 3.06.01.02 Exchange variation, net 205,573 - 50,391 107,878 3.06.02 Financial expenses (224,398) (578,419) 3.06.02.01 Exchange variation, net - - - 3.06.02.02 Financial expenses (224,398) (578,419) 3.07 Loss before income taxes (67,847) (117,179) 3.08 Tax expenses (77,133) (123,947) 3.08.01 Current (34,799) (74,055) 3.08.02 Deferred 7,849 (42,334) (49,892) 3.09 Net loss from continuing operations (144,980) (241,126) 3.11 Net loss for the period (144,980) (241,126) 3.11.01 Attributable to Company’ hareholders (174,178) (305,373) 3.11.02 Attributable to non-controlling Company’ shareholders 40,990 72,824 29,198 64,247 23 GOL Linhas Aéreas Inteligentes S.A. Consolidated Statements of Comprehensive Loss (In thousands of Brazilian Reais) Current Quarter Current Year Same Quarter Prior Year Prior Year YTD Line code Line item 04/01/2015 to 06/30/2015 01/01/2015 to 06/30/2015 04/01/2014 to 06/30/2014 01/01/2014 to 06/30/2014 4.01 Net loss for the period (144,980) (241,126) 4.02 Other comprehensive income (loss) 37,131 (26,966) (56,677) 4.02.01 Cash flow hedges (40,857) (85,874) 4.02.02 Tax effect 1,398 13,891 29,197 4.03 Comprehensive income for the period (171,946) (297,803) 4.03.01 Attributable to Company’ shareholders (201,144) (362,050) 4.03.02 Attributable to non-controlling Company’ shareholders 40,990 72,824 29,198 64,247 24 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Cash Flows – Indirect Method (In thousands of Brazilian Reais) Current Year Prior Year Line code Line item 01/01/2015 to 06/30/2015 01/01/2014 to 06/30/2014 6.01 Net cash generated by operating activities 531,286 6.01.01 Cash flows from operating activities 408,802 6.01.01.01 Depreciation and amortization 197,903 259,561 6.01.01.02 Allowance for doubtful accounts 19,638 7,757 6.01.01.03 Provisions for judicial deposits 25,028 2,541 6.01.01.04 Reversion for inventory obsolescence 2,139 (1) 6.01.01.05 Deferred taxes 49,892 6.01.01.06 Share-based payments 6,188 4,186 6.01.01.07 Exchange and monetary variations, net (113,053) 6.01.01.08 Interest on loans and financial lease 282,114 148,074 6.01.01.09 Unrealized hedge results 15,852 6.01.01.12 Write-off property, plant and equipment and intangible assets 40 6.01.01.14 Result share plan provision 14,845 32,546 6.01.01.15 Equity in subsidiaries 2,647 1,407 6.01.02 Changes assets and liabilities 363,610 6.01.02.01 Accounts receivable (149,762) 6.01.02.02 Financial applications used for trading 856,900 6.01.02.03 Inventories (30,585) 6.01.02.04 Deposits 53,245 (34,275) 6.01.02.05 Prepaid expenses, insurance and tax recoverable 36,452 6.01.02.06 Other assets 6,534 6.01.02.07 Suppliers 60,758 (42,625) 6.01.02.08 Advanced ticket sales (90,103) 6.01.02.09 Liabilities from Derivative T ransactions 5,200 6.01.02.10 Advances from customers (127,321) 6.01.02.11 Salaries, wages and benefits 6,142 (9,929) 6.01.02.12 Taxes and landing fees 12,901 28,793 6.01.02.13 Taxes payable 50,272 62,246 6.01.02.14 Provisions (16,962) (87,995) 6.01.02.15 Other Liabilities 17,951 131,190 6.01.02.16 Interest paid (167,065) 6.01.02.17 Income tax paid (76,483) 6.01.02.18 Mileage program 131,715 52,438 6.01.03 Others (241,126) 6.01.03.01 Net loss for the year (241,126) 6.02 Net cash used in investing activities 239,913 6.02.03 Restricted Cash 27,910 6.02.04 Property, Plant and Equipment (125,724) 6.02.05 Intangible (24,319) 6.02.06 Investment acquisition - (12,500) 6.02.07 Gains on investment sale, net - 65,752 6.02.08 Advances for property, plant and equipment acquisition 153,432 6.02.09 Dividends received by subsidiary - 6.02.10 Short-term investments 155,362 25 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Cash Flows – Indirect Method (Continued) (In thousands of Brazilian Reais) Current Year Prior Year Line code Line item 01/01/2015 to 06/30/2015 01/01/2014 to 06/30/2014 6.03 Net cash (used in) generated by financing activities 151,135 6.03.01 Loan funding 297,677 295,719 6.03.02 Payments (73,304) 6.03.04 Capital increase 3,838 1,235 6.03.06 Financial leasing payment (122,355) 6.03.08 Dividends paid - (67,409) 6.03.09 Shares to be issued 117,249 6.04 Exchange and monetary variations, net (107,588) 6.05 Net increase in cash and cash equivalents 814,746 6.05.01 Cash and cash equivalents at beginning of the year 1,898,773 1,635,647 6.05.02 Cash and cash equivalents at end of the year 2,450,393 26 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Changes in Equity – From 01/01/2015 to 06/30/2015 (In thousands of Brazilian Reais) Line code Line item Capital Stock Capital reserves, options granted and treasury shares Accumulated losses Other Comprehensive loss Consolidated Equity Non-controlling Interests Total consolidated equity 5.01 Opening balance 2,468,585 852,935 (3,701,194) (138,713) (518,387) 185,413 (332,974) 5.03 Adjusted balance 2,468,585 852,935 (3,701,194) (138,713) (518,387) 185,413 (332,974) 5.04 Stockholder’s capital transactions 38 8,943 - - 8,981 90,715 81,734 5.04.08 Stock options exercised 38 - - - 38 3,737 3,775 5.04.12 Share-based payments - 5,727 - - 5,727 461 6,188 5.04.13 Dividend distributed - (96,127) (96,127) 5.04.14 Gains on change on investment - 3,216 - - 3,216 1,214 4,430 5.05 Total comprehensive (loss) income - - (1,100,468) (2,712) (1,103,180) 72,824 (1,030,356) 5.05.01 Net loss for the period - - (1,100,468) - (1,100,468) 72,824 (1,027,644) 5.05.02 Other comprehensive income (loss) - - - (2,712) (2,712) - (2,712) 5.05.02.08 Other comprehensive results, net - - - (2,712) (2,712) - (2,712) 5.07 Closing balance 2,468,623 861,878 (4,801,662) (141,425) (1,612,586) 167,522 (1,445,064) 27 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Changes in Equity – From 01/01/2013 to 06/30/2014 (In thousands of Brazilian Reais) Line code Line item Capital Stock Capital reserves, options granted and treasury shares Accumulated losses Other comprehensive loss Total consolidated equity Non-controlling Interests Total consolidated equity 5.01 Opening balance 2,356,295 767,818 (2,455,025) (18,162) 650,926 567,574 1,218,500 5.03 Adjusted opening balance 2,356,295 767,818 (2,455,025) (18,162) 650,926 567,574 1,218,500 5.04 Shareholders’ capital transactions 116,436 79,798 - - 196,234 (24,209) 172,025 5.04.08 Capital increase 79 - - - 79 1,158 1,237 5.04.11 Shares to be issued 116,357 - - - 116,357 892 117,249 5.04.12 Share-based payments - 3,026 - - 3,026 529 3,555 5.04.13 Dividends distributed - (67,409) (67,409) 5.04.14 Gains on investment sold - 2,802 - - 2,802 2,672 5,474 5.04.15 Gains on investment sold – G.A Smiles - 73,970 - - 73,970 37,949 111,919 5.05 Total comprehensive income - - (305,373) (56,677) (362,050) 64,247 (297,803) 5.05.01 Net loss for the period - - (305,373) - (305,373) 64,247 (241,126) 5.05.02 Other comprehensive income - - - (56,677) (56,677) - (56,677) 5.05.02.08 Other comprehensive results, net - - - (56,677) (56,677) - (56,677) 5.07 Closing balance 2,472,731 847,616 (2,760,398) (74,839) 485,110 607,612 1,092,722 28 GOL Linhas Aéreas Inteligentes S.A. Consolidated Interim Financial Information / Statements of Value Added (In thousands of Brazilian Reais) Current Year Prior Year Line code Line item 01/01/2015 to 06/30/2015 01/01/2014 to 06/30/2014 7.01 Revenue 4,973,465 5,232,910 7.01.02 Other revenue 4,937,040 5,229,487 7.01.02.01 Passengers, cargo and other 4,918,887 5,154,414 7.01.02.02 Other operating income 18,153 75,073 7.01.04 Allowance/reversal for doubtful accounts 36,425 3,423 7.02 Acquired from third parties (3,438,764) 7.02.02 Material, power, third-party services and other (1,161,845) 7.02.04 Other (2,276,919) 7.02.04.01 Suppliers of fuel and lubrificants (1,941,598) 7.02.04.02 Aircraft insurance (9,661) 7.02.04.03 Sales and advertising (325,660) 7.03 Gross value added 1,655,686 1,794,146 7.04 Retentions (259,561) 7.04.01 Depreciation, amortization and exhaustion (259,561) 7.05 Added value produced 1,457,783 1,534,585 7.06 Value added received in transfer 207,112 169,657 7.06.01 Equity in subsidiaries (1,407) 7.06.02 Financial income 209,759 171,064 7.07 Total wealth for distribution 1,664,895 1,704,242 7.08 Wealth for distribution 1,664,895 1,704,242 7.08.01 Employees 751,515 631,437 7.08.01.01 Salaries 609,090 547,920 7.08.01.02 Benefits 90,595 38,446 7.08.01.03 F.G.T.S. 51,830 45,071 7.08.02 Taxes 417,395 7.08.02.01 Federal taxes 404,279 7.08.02.02 State taxes 13,594 11,865 7.08.02.03 Municipal taxes 848 1,251 7.08.03 Third-party capital remuneration 1,518,818 896,536 7.08.03.01 Interest 1,047,736 439,181 7.08.03.02 Rent 458,988 425,996 7.08.03.03 Other 12,094 31,359 7.08.03.03.01 Lenders 31,359 7.08.04 Capital remuneration (241,126) 7.08.04.03 Loss for the period (305,373) 7.08.04.04 Non-controlling interest 72,824 64,247 29 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 1. General information Gol Linhas Aéreas Inteligentes S.A. (“Company” or “GLAI”) is a publicly-listed company established on March 12, 2004, in accordance with the Brazilian Corporate Laws. The Company is engaged in controlling its subsidiaries: (i) VRG Linhas Aéreas S.A. (“VRG”), which essentially explores (a) the regular and non-regular flight transportation services of passengers, cargo and mailbags, domestically or internationally, according to the concessions granted by the competent authorities; and (b) complementary activities of flight transport services provided in its bylaws; and (ii) Smiles S.A., which mainly operates (a) the development and management of its own or third party’s customer loyalty program, and (b) sale of redemption rights of awards related to the loyalty program. Additionally, the Company is the direct parent Company of the wholly-owned subsidiaries GAC Inc. (“GAC”), Gol Finance (“Finance”), Gol LuxCo S.A. (“Gol LuxCo”), Gol Dominicana Lineas Aereas SAS (“Gol Dominicana”) and indirect parent Company of Webjet Linhas Aéreas S.A. ("Webjet"). The Company’s shares are traded on BM&FBOVESPA and on the New York Stock Exchange (“NYSE”). The Company adopted Differentiated Corporate Governance Practices of Level 2 from BM&FBOVESPA and is included in the Special Corporate Governance Stock Index (“IGC”) and the Special Tag Along Stock Index (“ITAG”), which were created to identify companies committed to the differentiated corporate governance practices. 2. Approval and summary of significant accounting policies applied in preparing the Interim Financial Information The interim financial information - ITR were authorized for issuance at the Board of Directors’ meeting held on August 11, 2015. The Company’s registered Office is at Praça Comandante Linneu Gomes, s/n, portaria 3, prédio 24, Jardim Aeroporto, São Paulo, Brazil. 2.1. Basis of preparation The individual and consolidated interim financial information – ITR was prepared for the six-month period ended on June 30, 2015 in accordance with International Accounting Standards (“IAS”) 34, and with corresponding Brazilian technical pronouncements, CPC (21). The consolidated interim financial information – ITR was prepared based on historical cost, except for certain financial assets and liabilities measured at fair value and investments measure through the equity method. The individual and consolidated interim financial information – ITR do not include all the information and disclosure items required in the consolidated annual financial statements and, therefore, it must be read along with the individual and consolidated financial statements from the year ended December 31, 2014 filed on March 30, 2015, which were prepared in accordance with Brazilian accounting practices and IFRS. There were no changes in accounting policies adopted during the period from December 31, 2014 to June 30, 2015. 30 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) The shareholder’s equity individual and consolidated interim financial information – ITR do not present differences on its composition, except in respect of the non-controlling interest in Smiles S.A., highlighted in the consolidated equity. The non-financial information included on this Individual and consolidated interim financial information - ITR, such as sales volume, agreement information, forecasts, insurance, among others, have not been reviewed. 2.2. New standards, amendments and interpretations a) New standards and interpretations issued by IASB but not applicable until June 30, 2015 with no early adoption by the Company: • IFRS 9 Financial instruments: On July, 2014, IASB issued the final version of IFRS 9 - Financial Instruments, which reflects all phases of the financial instruments project, and replaces the IAS 39 - Financial Instruments: Recognition and Measurement and all IFRS 9’s previous versions. The standard introduces new requirements on classification and measurement, loss on impairment and hedge accounting. IFRS 9 is effective for annual periods beginning on January 01, 2018 or thereafter, and the early application is not allowed. Retrospective application is required, but it is not mandatory, however, the presentation of comparative information. Early adoption of earlier versions of IFRS 9 (2009, 2010 and 2013) is allowed if the initial application date is earlier than February 01, 2015. The adoption of IFRS 9 will have an effect on the classification and measurement of the Company’s financial assets, not causing, however, any impact on the classification and measurement of the financial liabilities of the Company. • IFRS 15 Revenue contract with customers: Establish a model of five steps that apply to income received from a customer contract, regardless of the type of revenue or industry transaction. Applies to all revenue contracts and provides a model for the recognition and measurement of gains or losses on the sale of certain non-financial assets that are not related to the regular activities of the entity (i.e. real estate sales, installations and equipment or intangibles). Extensive disclosures are also required by this standard. This Statement shall be applied for annual periods beginning on or after January 01, 2017, with earlier application allowed. In addition the following new standards, amendments and interpretations were issued by IASB, but the Company’s Management does not expect impacts on the individual and consolidated interim financial information on the initial adoption: • IFRS 14 - Deferred Regulatory Accounts - Applicable for annual periods beginning on January 01, 2016 or thereafter; • Annual impovements – Cycle 2010-2012 and cycle 2011-2013 – Aplicable for annual periods begginning on July 1, 2014 or, thereafter; • Amendments to IFRS 11 Joint Arrangements: Acquisitions accounting for corporate parties - Applicable for annual periods beginning on January 01, 2016 and thereafter, and the early application is not allowed in Brazil. • Amendments to IAS 16 and IAS 38 – Explanation of acceptable methods of depreciation amortization - The amendments are applicable prospectively for annual periods beginning on January 01, 2016 or thereafter. 31 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) The Company intends to adopt those Standards when these become effective and disclose and recognize the impacts in the interim financial information that may occur on application of those standards. Considering the current of the Company and its subsidiaries, management does not expect this change to have a material effect on the interim financial information - ITR from its adoption. There are no other standards and interpretations issued but not yet adopted that, in Management's opinion, have a significant impact on net income or equity issued by the Company. 3. Seasonality The Company expects that revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. Given the high portion of fixed costs, this seasonality tends to result in fluctuations in our operational quarter-on-quarter income. 4. Cash and cash equivalents Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Cash and bank deposits 32,995 507,248 Cash equivalents 426,369 1,391,525 459,364 1,898,773 The cash equivalents breakdown is as follows: Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Private bonds 426,369 1,130,462 Government bonds - - - 63 Investment funds - 261,000 426,369 1,391,525 As of June 30, 2015, the cash equivalents were represented by private bonds (Bank Deposit Certificates - “CDBs”), buy-back transactions and time deposits paid at post fixed rates ranging between 90% and 101% of the Interbank Deposit Certificate rate (“CDI”) on the onshore investments. The investment funds were represented primarily by government bonds paid at a weighted average rate of 93% of the CDI rate. The investment funds classified as cash equivalents have high liquidity and, according to the Company analysis, readly convertible to a known amount of cash with insignificant risk of change in its value. 32 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) Repatriation of the generated cash in Venezuela On January 23, 2014, the Venezuela government announced that the airline companies could request the repatriation of their resources generated by sales in Venezuela through CADIVI ("Comisión de Administración de Divisas") by the official rate of BS 6.30/US$1.00. This rate experienced a level increase and the rate as of December 31, 2014 was BS 12.00/US$1.00. The exchange variation control in Venezuela is determined on a weekly basis by its Federal Reserve (SICAD). Given this increase, the Company recorded an exchange rate depreciation justified by the intention to repatriate values related to the operations performed in Venezuela as of January, 2014. The total amount of the cash in Venezuela registered under “Cash and bank deposits” as ofJune 30, 2015 was BS 827,885. The cash related to 2013 sales is started at the official exchange rate of 6.3 bolivars per U.S. Dollar. Cash related to 2014 sales and repatriation requests are started using SICAD 1 at the exchange rate of 12.0 bolivars per U.S. Dollar. The portion accrued as an impairment from the Venezuelan Bolívar related to U.S. Dollar as ofJune 30, 2015 was R$57,609 (R$72,972 as of December 31, 2014). The net recoverable balance of R$351,118 is recorded as “Cash and bank deposits”. While the cash is available for use in Venezuela with no restriction, the Company ability to repatriate these funds has been limited due to Venezuelan government controls. The register is subject to future changes due to the doubtful economic scenario in Vezenuela, with the possibility of new limitations in the cash flows by CADIVI or sanctions by the government that may difficult the cash repatriation of the amounts. 5. Short-term investments Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Private bonds - 55,849 74,127 Government bonds - - 66,030 Investment funds - 642 156,667 - 56,491 296,824 As of June 30, 2015, the private bonds were represented by CDBs and financial letters with first-rate financial institutions, paid at a weighted average rate of 102% of the CDI rate on onshore investments. Government bonds are represented primarily by government bonds LTN, NTN and LFT paid at a weighted average of 100% of CDI rate. Investment funds are represented primarily by private and government bonds paid at a weighted average of 101% of the CDI rate. 33 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 6. Restricted cash Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Margin deposits for hedge transactions (a) - - 82,025 Deposits in guarantee of letter of credit - Safra (b) - 42,040 Escrow deposits - Bic Banco (c) 21,579 70,820 Escrow deposits - Leasing (d) - - 72,672 Escrow deposits - Debentures (e) - - 58,303 Other deposits 442 5,690 22,021 331,550 Current 7 7 58,310 Noncurrent 22,014 273,240 (a) Denominated in U.S. Dollar, remunerated by libor rate (average remuneration of 0.5% p.a.). (b) The consolidated amount of R$44,141 is related to the the guarantee of the loan of the subsidiary Webjet (See Note 18). (c) The amount of R$22,116 on the individual Company and which comprises the consolidated balance is related to a contractual guarantee for STJ’s PIS and COFINS proceeding, paid to GLAI as detailed in Note 24b and existing notes guarantees. (d) Is related to a credit letter of operational leasings of aircraft. (e) Is related to debentures issued by the subsidiary Smiles at fair value, classified as current assets. For further information, see Note 18. 7. Trade receivable Consolidated 06/30/2015 12/31/2014 Local currency Credit card administrators 72,116 Travel agencies 176,244 Installment sales (a) 7 43,730 Cargo agencies 35,536 Airline partners companies 29,044 Other (b) 67,228 423,898 Foreign currency Credit card administrators 18,502 Travel agencies 10,151 Cargo agencies 13 89 28,742 452,640 Allowance for doubtful accounts (a) (83,837) 368,803 Current 352,284 Noncurrent - 16,519 (a) The amount of R$43,416 related to installment sales “Voe Fácil” overdue above 360 days was fully provisioned and written off on April 30, 2015. (b) Includes the amount of R$23, 261, related to commercial cooperation strategic partnership with Air France-KLM to be received in two equal installments on June,2016, being the long-term installment registered on “Other credits”. For further information, see Note 12e. 34 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) The aging list of accounts receivable is as follows: Consolidated 06/30/2015 12/31/2014 Not yet due 278,311 Overdue until 30 days 14,480 Overdue 31 to 60 days 6,748 Overdue 61 to 90 days 3,606 Overdue 91 to 180 days 10,775 Overdue 181 to 360 days 34,434 Overdue above 360 days 104,286 452,640 The average collection period of installment sales is 5 months and a 7.45% monthly interest is charged on the receivable balance, recognized in financial result. The average collection period of the other receivables is 127 days as of June, 30 2015 and December, 31 2014. The changes in the allowance for doubtful accounts are as follows: Consolidated 06/30/2015 12/31/2014 Balance at beginning of the period (85,101) Additions (17,143) Unrecoverable amounts 9,624 Recoveries 8,783 Balance at the end of the period (83,837) 8. Inventories Consolidated 06/30/2015 12/31/2014 Consumables 36,907 26,020 Parts and maintenance materials 138,515 117,748 Advances to suppliers - 322 Others 8,100 7,450 Provision for obsolescence (12,858) 168,525 138,682 The changes in the provision for obsolescence are as follows: Consolidated 06/30/2015 12/31/2014 Balance at the beginning of the period (12,227) Additions (3,968) Write-off and reversal 31 3,337 Balance at the end of the period (12,858) 35 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) 9. Deferred and recoverable taxes a) Recoverable taxes Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 ICMS - - 39,321 Prepaid income taxes 25,206 64,750 Withholding taxes (IRRF) 3,336 14,594 PIS and COFINS - - 2,472 Withholding tax of public institutions - - 16,845 Value added tax - IVA - - 12,280 Income tax on imports - 657 734 Others - 482 583 Total 29,681 151,579 Current assets 10,289 81,245 Noncurrent assets 19,392 70,334 b) Deferred tax assets (liabilities) - long term GLAI VRG Smiles Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Income Tax losses 47,381 283,543 - - 330,924 Negative basis of social contribution 17,057 102,075 - - 119,132 Temporary differences: Mileage program - - 46,853 - - 46,853 Allowance for doubtful accounts and other credits - - 95,874 729 96,603 Provision for losses on VRG’s acquisition - - 143,350 - - 143,350 Provision for legal and tax liabilities 867 41,827 158 42,852 Aircraft return - - 102,524 - - 102,524 Derivative transactions not settled - - 88,078 - - 88,078 Tax benefit due to goodwill incorporation (a) - 58,353 58,353 Flight rights - - (353,226) - - (353,226) Maintenance deposits - - (116,873) - - (116,873) Depreciation of engines and parts for aircraft maintenance - - (164,391) - - (164,391) Reversal of goodwill amortization on VRG’s acquisition - - (127,659) - - (127,659) Aircraft leasing - - 73,412 - - 73,412 Others (b) - - 123,264 9,454 147,043 Total deferred tax and social contribution - noncurrent 65,305 338,651 68,694 486,975 (a) Related to the tax benefit from the reverse incorporation of the G.A. Smiles Participações S.A. by the Company’s subsidiary Smiles S.A. Under the terms of the current legislation, the goodwill generated by the operation will be a deductible expense on the income tax and social contribution calculation. (b) The portion of taxes on Smiles unrealized profit in the amount of R$21,595 is registered directly in the consolidated column (R$14,325 as of December 31, 2014). 36 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) The Company, VRG and Webjet have net operating losses and negative basis of social contribution. The net operating losses carryforward have no expiration period, however, the compensation is limited to 30% of the annual taxable profit. The unused balances of net operating losses carryforward are as follow: Individual (GLAI) Direct subsidiary (VRG) Indirect subsidiary (Webjet) 06/30/2015 12/31/2014 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Income tax losses 189,522 2,801,620 818,159 Negative basis of social contribution 189,522 2,801,620 818,159 As of June 30, 2015, the tax credits from tax loss carryforwards and negative social contribution basis were valued based on the reasonably expected generation of future taxable income of the parent Company and its subsidiaries, subject to legal limitations. The forecast of future taxable income on tax losses and negative tax base of social contribution were prepared based on the business plan and approved by the Board of Directors on December 19, 2014. The Company’s Management considers that the deferred assets recognized as of June 30, 2015 arising from temporary differences will be realized when the provisions are settled and the related future events are resolved. The analysis of the deferred taxes credits realization was described by company as follow: GLAI : the Company recognized tax credit amounted in R$63,414, of which R$62,390 is related to tax loss and negative basis of social contribution and R$1,024 is related to the temporary differences, with realization supported by the long term plan of the Company. VRG: this subsidiary recognized tax credits on tax losses and negative basis of social contribution in the amount of R$1,052,398. However, due to tax losses presented during the recent years, the Administration conducted a sensitivity analysis on the forecast results, and, considering significant changes in the macroeconomic scenario due to the changes on the dolar currency, registered the deferred tax assets on tax losses and negative basis by the lowest value obtained in this analysis. As a result, the subsidiary VRG did not recognized R$666,780, keeping the partial realization of R$385,618. With related to the temporary differences, due to the recents events that are genearating instability in the politic and economic scenary in Brazil, as well as the strong variation of the dolar rate, the subsidiary did not recognized the net amount of R$111,332 of deferred income tax and social contribution. The administration will continue monitoring the external factors, aiming to reflect on its books only the assets and liability that have achievement according to projected results. Smiles: for this subsidiary does not present tax losses and negative basis of social contribution. Thus, the deferred tax credit is composed only for temporary differences which, according to the taxable results history and the forecast, expectation of realization. Webjet : the forecast did not present suficiente taxable profits to be realized over future periods, and as a result, a provision was recorded for unrealizable loss tax credits of R$283,527. The reconciliation of effective rate of income tax and social contribution for the period of three and six months ended June 30, 2015 is shown as follow: 37 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) Individual Three-month ended on Six-month ended on 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Loss before income tax and social contribution (174,166) (305,355) Combined tax rate 34% 34% 34% 34% Income tax credits at the combined tax rate 59,216 103,821 Adjustments to calculate the effective tax rate: Equity results (68,694) (134,644) Tax losses from wholly-owned subsidiaries (4,659) (4,226) Income tax on permanent differences and other 23 - 18 - Nontaxable revenues (nondeductible expenses), net (205 ) (6,334) Juros sobre o capital próprio - - Exchange variation on foreign investments 15,299 44,090 Benefit on tax losses and temporary differences not constituted - (970) - (2,725) Income tax and social contribution credit (expense) (12) (18) Current income tax and social contribution - - Deferred income tax and social contribution (12) (18) (12) (18) Effective rate - Consolidated Three-month ended on Six-month ended on 06/30/2015 06/30/2014 06/30/2015 06/30/2014 Loss before income tax and social contribution (67,847) (117,179) Combined tax rate 34% 34% 34% 34% Income tax credits at the combined tax rate 23,068 39,841 Adjustments to calculate the effective tax rate: Equity results (327) (478) Tax losses from wholly-owned subsidiaries (4,998) (4,815) Income tax on permanent differences and other 171 (100) Nontaxable revenues (nondeductible expenses), net (30,927) (58,004) Juros sobre o capital próprio - - Exchange variation on foreign investments 20,104 61,208 Benefit on tax losses and temporary differences not constituted (84,224) (161,599) Income tax and social contribution credit (expense) (77,133) (123,947) Current income tax and social contribution (34,799) (74,055) Deferred income tax and social contribution (42,334) (49,892) (77,133) (123,947) Effective rate - 38 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) Prepaid expenses Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Deferred losses from sale-leaseback transactions (a) - - 22,386 26,525 Prepaid lease - - 44,093 Prepaid insurance 532 8,624 21,408 Prepaid commissions - - 20,500 16,204 Others (b) - - 44,797 9,573 532 117,803 Current 532 99,556 Noncurrent - - 18,247 (a) Related to 11 aircraft 737-800 Next Generation from sale-leaseback transaction from 2006 to 2009. For further information, see Note 30b. (b) Includes the amount of R$13,675 related to the agreement with Confederação Brasileira de Futebol (“CBF”) signed in 2013, for the sponsorship and transportation of the Brazilian soccer team and other participating teams in the Brazilian cup and championship, with maturity in the year 2017. Deposits Individual Consolidated 06/30/2015 12/31/2014 06/30/2015 12/31/2014 Judicial deposits (a) 26,706 299,841 266,686 Maintenance deposits (b) - - 343,688 Deposits in guarantee for lease agreements (c) - - 183,134 26,706 828,800 793,508 a) Judicial deposits Judicial deposits and blocked escrows represent guarantees of lawsuits related to tax, civil and labor claims deposited in escrow until the resolution of the related claims. Part of the blocked amount in escrow is related to civil and labor claims arising on the succession orders on claims against Varig S.A. and proceedings filed by employees that are not related to the Company or any related party (third-party claims). As the Company is not correctly classified as the defendant of these lawsuits, whenever such blockages occur, the exclusion of such is requested in order to release the resources. As of June 30, 2015 the blocked amounts regarding the Varig’ succession and the third-party lawsuits are R$90,835 and R$71,851 respectively (R$85,558 and R$66,970 as of December 31, 2014, respectively). b) Maintenance deposits The Company and its subsidiaries VRG and Webjet made deposits in U.S. Dollars for maintenance of aircraft and engines that will be used in future events as set forth in some leasing contracts. The maintenance deposits do not exempt the Company and its subsidiaries, as lessee, neither from the contractual obligations relating to the maintenance of the aircraft nor from the risk associated with maintenance activities. The Company and its subsidiaries hold the right to select any of the maintenance service providers or to perform such services internally. 39 GOL Linhas Aéreas Inteligentes S.A. Notes to the interim financial information - ITR June 30, 2015 (In thousands of Brazilian Reais - R$, except when indicated otherwise) c) Deposits in guarantee for lease agreements As required by some lease agreements, the Company and its subsidiaries hold guarantee deposits in U.S. Dollars on behalf of the leasing companies, whose full refund occurs upon the contract expiration date. Transactions with related parties a) Loan agreements - Noncurrent assets and liabilities Parent Company The Company maintains loan agreements, assets and liabilities, with its subsidiary VRG without interest, maturity or guarantees prescribed, as set forth as follow: Asset Liability 06/30/2015 12/31/2014 06/30/2015 12/31/2014 GLAI with VRG 149,052 52,778 - 4,129 GAC with VRG (*) - - 129,658 LuxCo with VRG - - - 17,621 149,052 52,778 151,408 (*) Refers to loan agreements in US dollars. For the period ended June 30, 2015,the Company prepaid an amount of R$80,833 Additionally, the Parent Company holds loans between: Finance (asset) with Gol LuxCo (liability) and Gol LuxCo (asset) with GAC (liability) in the amount of R$625,638. These transactions are eliminated by the Company, since the entities are offshore and are considered an extension of the Company’s operations. b) Transportation services and consulting All the agreements related to transportation and consulting services are held by the Company’ subsidiary VRG. The related parties for these services are: i. Breda Transportes e Serviços S.A. for passenger and luggage transportation services between airports, and transportation of employees, renewable every 12 months for additional equal terms through an amendment instrument signed by the parties, annually adjusted based on the IGP-M fluctuation (General Market Price Index from Getulio Vargas Foundation). The agreement was expired on
